Citation Nr: 1308039	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  09-37 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to January 1946.  He died in June 2008.  The appellant is advancing her appeal as the Veteran's widow.

This appeal initially came to the Board of Veterans' Appeals (Board) from a December 2008 rating decision.  

In August 2010, the appellant was afforded a hearing before the undersigned Veterans Law Judge.

In September 2010, the Board denied the appellant's claim.  The appellant appealed this decision to the Court of Appeals for Veterans Claims (Court).  In October 2011, the Court vacated the Board decision and remanded the appellant's claim for action consistent with the directives of a joint motion for remand (JMR).  Specifically, the JMR found that the Board had not addressed the appellant's contention that the medication the Veteran was taking to treat his service connected disabilities contributed to the cause of his death, and suggested that a medical opinion of record be obtained.
 
In response to the JMR, the Board obtained several medical opinions of record.  The development directed by the JMR has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  It is noted that the appellant also submitted several additional treatment records and a private medical opinion, but her representative in January 2013 waived AOJ review of such records, allowing the appeal to proceed before the Board.

The Board must note that in reviewing this case the Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's certificate of death indicates that he died in June 2008 at the age of 83; the causes of death are listed as "cardiac arrest," due to (or as a consequence of) "respiratory failure"; Part II of the death certificate ("Other significant conditions contributing to death but not resulting in the underlying cause given in Part I") lists "renal failure."   

2.  During the Veteran's lifetime, service connection was in effect for residuals of a gunshot wound to the right knee, with ankylosis, evaluated as 60 percent disabling; degenerative joint disease of the lumbar spine with back strain and pain in the right hip, evaluated as 40 percent disabling; and scar, adherent, lateral surface of right thigh, residuals of gunshot wound, evaluated as 10 percent disabling; his combined evaluation was 80 percent; a total disability rating based on individual unemployability (TDIU) was in effect since December 18, 2001.  

3.  The weight of the evidence is against a finding that the Veteran's service connected disabilities were either the cause of, or a contributing cause of, his death.
 
4.  The weight of the evidence is against a finding that the medication the Veteran was taking to treat his service connected disabilities contributed substantially or materially to cause his death. 

5.  A total service-connected disability rating had not been in effect for either ten years at the time of the Veteran's death; or for five consecutive years following his separation from service.  

6.  There is no allegation that the Veteran was a prisoner of war.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2012).  

2.  The requirements for Dependency and Indemnity Compensation under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22, 3.102, 3.159 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Cause of Death

The appellant argues that service connection for the cause of the Veteran's death is warranted.  She essentially asserts that pain medications used to treat the Veteran's service-connected disabilities caused or contributed to his death.  It has also been argued that the Veteran may have had posttraumatic stress disorder (PTSD) that caused or contributed to his death by placing additional stress on his heart.  See e.g., appellant's appeal (VA Form 9), received in May 2010.    

In July 2008, the appellant filed claims for service connection for the cause of the Veteran's death, and entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.  In December 2008, the RO denied the claims.  The appellant has appealed.   

For a grant of service connection for the cause of death, pertinent regulations require a showing that either the fatal disease was incurred in or aggravated by service or, in some instances, was manifest to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such evidence, the regulations require a showing that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.

With respect to the principal cause of death, VA regulations provide that a "service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted on the basis of a post-service initial diagnosis of a disease when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303(d).   

During the Veteran's lifetime, he was service connected for residuals of a gunshot wound to the right knee, with ankylosis, evaluated as 60 percent disabling; for degenerative joint disease of the lumbar spine with back strain and pain in the right hip, evaluated as 40 percent disabling; and for a scar, adherent, lateral surface of right thigh, residuals of gunshot wound, evaluated as 10 percent disabling.  His combined schedular evaluation was 80 percent.  A total disability compensation rating based on individual unemployability (TDIU) was in effect as of December 18, 2001.  

The Board notes that in December 1971, the Board denied a claim for service connection for "a chest condition."  That decision is final.  See 38 U.S.C.A. § 7104(b).  In July 1980, the RO denied a claim for service connection for "neurosis with depression."  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).     

The Veteran's certificate of death indicates that he died in June 2008 at the age of 83.  The causes of death are listed as "cardiac arrest," due to (or as a consequence of) "respiratory failure."  Part II of the death certificate ("Other significant conditions contributing to death but not resulting in the underlying cause given in Part I") lists "renal failure."  Essentially, he died of renal failure which caused his heart to stop.  

The Veteran's service treatment reports do not show treatment for, or a diagnosis of, any kidney disability.  

The post-service medical evidence consists of VA and non-VA reports, dated between 1946 and 2008.  This evidence shows that the Veteran had a complex medical history that included hypertension, diabetes mellitus, a heart murmur, coronary artery disease, congestive heart failure, and end-stage renal disease.  Private treatment reports, dated between 2005 and 2006, noted that he was on dialysis three times per week, and that his renal disease was secondary to diabetes mellitus (which was not a service connected disability).  

The appellant testified at a hearing before the Board, credibly describing the Veteran's multiple combat wounds, as well as the extensive treatment he had received at VA over the years.  She also asserted that PTSD was a problem, but it was conceded that the Veteran had never been diagnosed with PTSD, although there had been some indication of depression.  The appellant asserted that the Veteran began having heart problems in the 1950s and she recalled that one doctor had told him it was the pain medication he was taking.  She added that the medication had been changed in response.  She believed that this medication ultimately led to his kidney failure which then required dialysis.  She noted that the Veteran had eventually stopped working and gone on Social Security Administration (SSA) disability.

It is noted that the appellant's claim was previously denied as it was not found that any credible medical evidence had been presented linking the Veteran's death to his service connected disabilities.  In a September 2012 letter, the Veteran's daughter asserted that because they did not have medical knowledge that their opinions were overlooked.  She asserted further that her mother, the appellant, took care of the Veteran for 61 years and was well versed in his medications and illnesses.  The Board understands the daughter's frustration and will endeavor to better explain its rationale for its conclusions.  

The Board greatly admires the appellant's commitment to the Veteran and does not question her knowledge of his physical condition through the years.  In fact, it is quite likely that no one possess a greater knowledge of the Veteran's health than does the appellant.  The Board has carefully reviewed all of the appellant's statements as well as those from other members of the Veteran's family.  There is little doubt from a review of the file that the Veteran was in fact kind, affable, courageous and heroic, to name just a few attributes.

However, when evidence is submitted, whether by a medical professional or by a non-medical professional, the Board must first ask whether the person is competent to make the statement he or she is making.  That is, do they have the requisite training to make a statement, or did they see, hear, or experience something.  For example, the appellant, as a lay person, is competent to report on the onset and continuity of the Veteran's symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As such, the appellant could competently report her observations such as the Veteran experiencing pain for a number of years, witnessing him limp around, or even that he was diagnosed with end stage renal failure.  To this end, the appellant has submitted numerous statements as to the Veteran's health through the years.  Indeed, the Board does not doubt that the wounds which the Veteran received in combat did cause considerable pain and limitation.  It was in an effort to partially offset this impairment that the Veteran was granted service connection and awarded compensation for a number of years. 
 
However, the issue which needs to be resolved in this case is not one which lends itself to lay observations.  Rather, the issue is whether the Veteran's death is somehow related to his military service, to include as secondary to a service connected disability or secondary to medication prescribed to treat a service connected disability.  The Veteran was limited through his life as a result of his service connected disabilities.  This fact is not in dispute.  However, he died of renal failure and there has not been any allegation that he developed kidney problems while in service.  The Veteran also developed a number of disabilities through the course of his life which have not been connected in any way to his military service.  These include diabetes mellitus and hypertension.   

The appellant believes that the Veteran's death was the result of medication he took to treat his service connected disabilities.  However, as a lay person, she lacks the medical training and expertise to provide a complex medical opinion as to whether the medication actually contributed to causing the Veteran's death.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Here, the appellant is competent to report on the medications that the Veteran took through the years.  However, the issue is not what medications he was prescribed, but whether one of the side effects of the medications that he took for his service connected disabilities actually caused, or contributed substantially to causing, his renal failure.  This is not a question which can be answered simply by having been around the Veteran, but rather requires medical training and understanding of complex chemical interactions and how the Veteran's body metabolized the medication he was prescribed.  The appellant simply lacks the medical training and knowledge to advance such an opinion.  Therefore, while the appellant disagrees with the conclusion that the cause of the Veteran's death was not service related (to include as a result of his service connected disabilities or medication to treat them), she is not considered competent (meaning medically qualified) to provide such an opinion.  As such, her opinion is insufficient to provide the requisite nexus in this case.

As noted, the JMR concluded that the Board had failed to consider the appellant's statements for their underlying purpose.  That is, the parties agreed that the appellant lacked the medical training to link the Veteran's renal failure to his medication.  However, the JMR felt that the allegation that the appellant raised should be further investigated by a medical professional in order for VA to fully satisfy the duty to assist the appellant.  Accordingly, the Board sent the claims file to obtain an expert medical opinion in March 2012. 

In the opinion request, the Board fully explained the appellant's contentions, noted the Veteran's cause of death, listed his service connected and non-service connected disabilities, and listed the medication he had been prescribed.  The Veteran's treatment for his renal failure was also described.  A nephrologist was asked to formulate an opinion as to whether the Veteran's use of pain medication to treat his service-connected disabilities either caused, or contributed to causing, his renal failure. 

In June 2012, the VA doctor, who is the director of dialysis at a VA medical center, reviewed the Veteran's claims file and provided an opinion.  In so doing, the doctor cautioned that he did not have information on the Veteran's blood and urine laboratory values over time, which he indicated were key to forming an opinion.  He explained that he was able to use the laboratory values that were documented in various progress notes, but noted that they were also quite limited.  The doctor also corrected that the term renal failure was vague, and that the issue was what caused the Veteran's end stage kidney disease requiring dialysis treatment.  

The doctor noted that the Veteran had a long-standing history of poorly controlled diabetes mellitus, dating to before 2000.  He noted that Hemoglobin A1c levels were repeatedly mentioned to be elevated in the 8-9 range, and the presence of microalbuminuria, a hallmark of diabetic kidney disease, was noted in 2002.  Additionally, the doctor noted that the presence of diabetic retinopathy was documented in 2005, which was relevant in that diabetic retinopathy has a high degree of correlation with diabetic nephropathy.  In addition to the diabetes mellitus, the doctor also pointed out that the Veteran had a long-standing history of poorly controlled hypertension, dating from at least 2000.  The doctor explained that the level of blood pressure control was strongly correlated with progression of kidney disease.  The doctor also noted that the Veteran had a long history of exposure to analgesics, including non-steroidal anti-inflammatory agents (NASAIDs) which he acknowledged had been associated with analgesic nephropathy and progression of kidney disease.  However, he found that there was no radiologic evidence consistent with such a diagnosis (noting that a kidney ultrasound was reported to be unremarkable by the VA nephrologist).  The doctor also noted that despite many years of taking analgesics, the Veteran's serum creatinine was relatively normal for his age at 1.2 in 2002.  The doctor noted that the Veteran's serum creatinine rose rapidly to 2.7 in 2004, and explained that he would have expected there to have been a more gradual decrease in kidney function over the years, if the Veteran's kidney disease was in fact predominantly due to analgesic nephropathy.  The doctor also explained that analgesic nephropathy is not usually associated with proteinuria and retinopathy (both conditions which were present in the Veteran's case).  The doctor noted that the while Veteran's NSAIDs were stopped in 2004, he did not progress to end-stage kidney disease requiring hemodialysis until sometime in 2006.  As such, the doctor stated that the Veteran's pain medications were unlikely to be involved in the progression of the Veteran's condition during that time period.  Rather he felt that the Veteran's longstanding hypertension and diabetes mellitus were responsible for the rapid progression of his kidney disease during that period.

In summary, the doctor stated that the preponderance of the evidence suggested that the Veteran's longstanding diabetes mellitus and hypertension were the primary contributors to his end stage kidney disease.  He allowed that it was possible that analgesics including NSAIDs could have played a role in the development of kidney disease, but he did not believe such a possibility was so likely as to make it at least as likely as not (50 percent or greater) that this was what had transpired.

The medical opinion was forwarded to the appellant in July 2012, and in response, she submitted additional evidence, to include a written statement from a nephrologist and medical records from the Veteran's lifetime including dialysis treatment records and lab results.  As was noted in the introduction, AOJ review of this evidence was waived by the appellant's representative in January 2013.

Specifically, in September 2012, Dr. Suleiman, the Veteran's treating nephrologist, wrote that the Veteran had chronic kidney disease due to diabetic nephropathy, which progressed over time leading to end stage renal disease and hemodialysis.  The Veteran was also noted to have been hypertensive, which Dr. Suleiman suggested could have contributed to the deterioration of his renal function.  As such, this private medical opinion failed to link the cause of the Veteran's death to any of the Veteran's service connected disabilities or to any medication taken to treat such disabilities.

Given the additional records that had been submitted, the Board returned the Veteran's claims file to the VA doctor who had provided the June 2012 opinion for a supplemental opinion.  The doctor noted that in his previous opinion he had stated that a more certain opinion could be furnished with additional records.  He reviewed the additional records that were sent by the appellant, including the letter from Dr. Suleiman, but found that the additional evidence only served to strengthen his previous conclusion that diabetes mellitus and hypertension were the likely cause of the Veteran's end stage renal disease, as opposed to analgesic nephropathy.  He noted that Dr. Suleiman's opinion had actually supported his conclusion, and added that the dialysis treatment data and dialysis labs did not lend any additional insight into the cause of the Veteran's end stage renal disease.  As such, he once again concluded that there was no evidence to suggest that analgesics, including NSAIDs played a significant role in the development of end stage renal disease requiring dialysis.

The appellant's primary argument is that the Veteran's death was the result of medication taken to treat his service connected disabilities.   The JMR referenced (a) diagnosis of acute renal failure in April 2004, with the doctor apparently discontinuing use of pain medication; (b) a statement by a physician in September 2004 that the Veteran should not use NSAIDs because of his impaired renal function; and (c) a December 2004 doctor's note that the Veteran was not taking NSAIDs because of renal failure.  However, the fact that the Veteran could no longer take NSAIDs or certain pain medications once he developed renal failure is simply not the same as stating the medications actually caused or aggravated the renal failure in any way.  Any probative weight these statements may have is far outweighed by the expert opinion detailed above, concluding the Veteran's use of pain medication did not cause or aggravate his renal disease, supported by a thorough rationale and citation to the Veteran's medical history and findings.  

The appellant has also suggested that the Veteran's death was hastened by PTSD which weakened his heart, but the weight of the evidence is also against this theory.  As an initial point, no medical support has been advanced for such a theory.  Moreover, there is no indication that the Veteran was ever actually diagnosed with PTSD.  Finally, while the Veteran's death certificate lists the cause of the Veteran's death as cardiac arrest, his death was brought on by end stage renal disease.  Cardiac arrest simply shows that the Veteran's heart stopped beating.  Thus, his death does not appear to have actually been caused by heart disease or a weakened heart.  

Moreover, even if it were felt that heart disease caused the Veteran's death, which is not suggested by the death certificate or the medical evidence of record, the evidence does not show that the Veteran had heart disease as a result of his military service.  

The Veteran separated from service in 1946.  His service treatment records do not show any relevant treatment.  The post-service medical records do not show any relevant treatment prior to 1964, at the earliest, and there is no competent evidence of a nexus between the Veteran's cause of death and his service, or a service-connected disability.  

The service treatment reports do not show any treatment for cardiac, respiratory, or renal symptoms.  Even assuming arguendo that findings of "paroxysms of atrial ventricular nodal rhythm," and "possible coronary insufficiency," are sufficient to show a diagnosed disorder, the earliest post-service diagnosis of a cardiac, respiratory, or renal condition is dated in 1964.  See Miners Memorial Hospital Association Reports, dated in January 1964.  This is approximately 17 years after the Veteran separated from service.  This lengthy period without treatment is evidence that there was not a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, multiple expert medical opinions have been obtained to address the appellant's main contention as to why she believes service connection for the cause of the Veteran's death was warranted, but the opinions have unanimously concluded that the Veteran's end stage renal disease was not the result of medication taken to treat his service connected disabilities. 

As described, there is no competent evidence showing that the Veteran's cause of death is related to his service, or to a service-connected disability, to include as a result of any medication used to treat a service-connected disability, or as a result of PTSD (once again, it does not appear that the Veteran was ever actually diagnosed with PTSD).  

Accordingly, the claim for service connection for the cause of the Veteran's death must be denied.  


II.  Dependency and Indemnity Compensation (DIC)

The appellant argues that entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 has been established.  

Where a veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service connected.  A "deceased veteran" is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason was not in receipt of but would have been entitled to receive compensation (but for the receipt of retired or retirement pay), at the time of death for service-connected disabilities rated totally disabling.  The service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death; or continuously rated totally disabling for at least five years from the date of the veteran's separation from service.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  The total rating may be schedular or based on unemployability.  Id.

In this case, the Veteran was in receipt of a TDIU at the time of his death, however, entitlement to that benefit dated only from December 18, 2001.  The appellant states that while VA had not rated the Veteran as completely disabled until 2001, she had provided records from Dr. German in which he stated that the Veteran was totally disabled in March 1980 on account of discogenic disease of L5-S1, hypertension, and hypertrophic osteoarthritis.  She noted that in 1983 the Veteran left his employment and began receiving SSA disability.

Unfortunately, while the Board is sympathetic toward the appellant, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).
   
In this case, the Veteran was in receipt of a TDIU at the time of his death, however, entitlement to that benefit dated only from December 18, 2001.  The statute is very clear that DIC will not be awarded unless the Veteran was rated by VA as totally disabled for a period of 10 years or more immediately preceding death, that the Veteran was continuously rated totally disabled for at least five years from date of discharge, or that the Veteran was a former prisoner of war.  Here, the Veteran was not rated as totally disabled by VA until December 2001, which was decades removed from his time in service, and fewer than ten years from the date of his death.  There is also no allegation that the Veteran was ever a prisoner of war.  As such, the criteria for a DIC have simply not been met, and the appellant's claim must therefore be denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 

The Board understands the frustration from the appellant and her family with the conclusion that the Veteran was not rated at totally disabled for VA purposes for 10 years prior to his death.  However, while the Veteran may have been rated totally disabled by the Social Security Administration (SSA) many years before, the standard for determining total disability is different for SSA than it is for VA.  Specifically, SSA disability is based on consideration of the totality of an individual's disabilities, whereas total disability for VA purpose is based only on the impact of a veteran's service connected disabilities, and therefore excludes non-service connected disabilities from consideration.  

Moreover, the effective date of a grant of TDIU is the later of the date of claim and the date of entitlement.  38 C.F.R. § 3.400.  What this means is that even if the Veteran was totally disabled by virtue of his service connected disabilities ten years prior to his death, he did not file a claim for TDIU until approximately eight years prior to his death, and therefore the effective date cannot be earlier than the date VA received that claim.  Again, the Board is not given flexibility on this point under the law.  

In reaching its decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the claim for DIC benefits pursuant to 38 U.S.C.A. § 1318, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  However, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) expanded the VCAA notice requirements for a DIC claim.  In Hupp, the Court held that VA is not relieved of providing section 5103(a) notice merely because the appellant had provided some evidence relevant to each element of his or her claim in his or her application for benefits.  The Court held that the section 5103(a) notice must be "responsive to the particular application submitted."  The Court further held that when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

In this case, the Board finds that the notice to the appellant has met the requirements of Hupp, as the August 2008 VCAA letter met the requirements of the Court. 

With regard to the claim for service connection for the cause of the Veteran's death, VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  The Board is satisfied that its duty has been met and that all reasonable efforts to develop the record have been made.  The RO has obtained the Veteran's service treatment reports, and VA and non-VA medical reports.  Additionally, the appellant testified at a hearing before the Board.

Several medical opinions have also been obtained both from the Veteran's treating physician and from the director of dialysis at a VA medical center.  The VA doctor's opinions were based on a complete and thorough review of the record, and he provided a well-reasoned conclusion that was supported by a complete rationale.  There has been no allegation of inadequacy raised by the appellant or her representative with regard to any of the opinions.

The appellant has testified that the Veteran was receiving disability benefits from the Social Security Administration (SSA), and the SSA's decision awarding benefits to the Veteran is not of record.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321 (emphasis added).  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323. 

In this case, the appellant's testimony indicates that the Veteran began receiving disability benefits effective in about 1980.  This is about 27 years prior to his death.  Accordingly, the Board finds that there is no reasonable possibility that this evidence, if it even exists, would substantiate the claim, and that additional development is not warranted.  See 38 C.F.R. § 3.159(d).  Moreover, it is noted that neither the appellant's brief to the Court, nor the JMR, took issue with the fact that the SSA records had not been found to raise a reasonable possibility of substantiating the appellant's claim.  As such, the Board can only conclude that the parties tacitly endorsed the Board's previous conclusion that SSA records need not be obtained in this case.

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is denied.  


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


